Citation Nr: 1644660	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disorder. 

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The Veteran testified at a hearing before a Decision Review Officer (DRO) in March 2011 and at a Travel Board hearing in April 2014.  Jurisdiction of the claims currently resides with the St. Paul, Minnesota, VA RO.

In July 2014, the Board denied the Veteran's appeal for entitlement to service connection for a thoracolumbar spine disorder.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision.

The Board also remanded the issue of TDIU for additional development in July 2014.

The Veteran's electronic Veterans Benefits Management System and Virtual VA paperless claims processing system, as well as the paper file, and have been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the April 2016 Memorandum Decision, the Court, inter alia, found the Board's July 2014 decision was inadequate for several reasons.  First, the Board failed to address whether the in-service notations of chronic back pain demonstrated a chronic disease that is demonstrated by "sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings."  See 38 C.F.R. § 3.303(b). 

In addition, regarding continuity of symptomatology, while the Veteran reported lumbar spine symptoms during service and continued since separation, the December 2009 VA examiner determined that there was no evidence of continuity of symptomology.  Therefore, it was unclear whether the VA examiner was aware the Board found the Veteran's lay statements credible.  Furthermore, although the Veteran was not seen for low back pain for nearly 10 years after service, the record reflects several in-service complaints of low back pain.  Therefore, based on the Veteran's lay statements, a new VA examination and opinion is warranted to comply with the Court's April 2016 Memorandum Decision.

Given the above, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the pending service connection claim.  The TDIU claim cannot be reviewed while this pending claim remains unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claim for entitlement to service connection for a thoracolumbar spine disorder. 

Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294   (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any thoracolumbar spine disorder had its onset during active service or is otherwise related to any in-service disease, event, or injury. 

The entire claims file must be made available to the VA examiner designated to examine the Veteran for review of pertinent documents therein and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The Veteran's complaints and self-reported history should be recorded in full

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology and comment on whether the complaints of chronic back pain in service demonstrated a chronic disease or isolated findings when discussing the offered opinion.  If the examiner does not find the Veteran's statements regarding thoracolumbar spine pain during service and thoracolumbar problems since service to be credible, he or she must explain why.  The Board has found the Veteran's lay statements to be credible.

The examiner should comment on functional impairment due to any diagnosed disorder.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the above, review the examination report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.           38 C.F.R. § 4.2.

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

